Citation Nr: 0325692	
Decision Date: 09/30/03    Archive Date: 10/03/03

DOCKET NO.  01-09 536	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, 
Idaho


THE ISSUE

Entitlement to service connection for fibromyalgia.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Dennis F. Chiappetta, II, Counsel




INTRODUCTION

The appellant is a veteran who served on active duty from 
August 1987 to July 1995.  This matter comes before the Board 
of Veterans' Appeals (Board) on appeal from a November 2000 
rating decision of the Department of Veterans Affairs (VA) 
Regional Office (RO) in Boise, Idaho, which denied the claim 
for service connection for fibromyalgia.    


REMAND

The veteran claims that she has fibromyalgia throughout her 
body, that symptoms of the condition are shown in service 
medical records, and that the disorder may be the result of 
some medications and/or vaccines she received when stationed 
overseas.  The Board notes that service medical records 
document many and varied complaints of body aches and pains.  
Fibromyalgia, however, was not diagnosed during service or 
for nearly five years thereafter.  A current examination is 
indicated to determine if a medical nexus exists between the 
claimed disorder and service.   

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA) became law.  Regulations implementing the VCAA 
have also been published.  The VCAA and implementing 
regulations apply in the instant case.  

In Quartuccio v. Principi, 16 Vet. App. 183 (2002) the United 
States Court of Appeals for Veterans Claims (Court) provided 
guidance regarding notice requirements under the VCAA.  The 
notice provided to the veteran in this case does not appear 
to be adequate under the Quartuccio guidelines.  

In Disabled American Veterans, et al. v. Secretary of 
Veterans Affairs (DAV), 327 F.3d 1339, (Fed. Cir. 2003), the 
United States Court of Appeals for the Federal Circuit 
(Federal Circuit) determined that 38 C.F.R. § 19.9(a)(2) was 
inconsistent with 38 U.S.C. § 7104(a).  The Federal Circuit 
invalidated 38 C.F.R. § 19.9(a)(2) because, in conjunction 
with 38 C.F.R. § 20.1304, it allowed the Board to consider 
additional evidence without having to remand the case to the 
agency of original jurisdiction (AOJ) for initial 
consideration and without having to obtain the appellant's 
waiver.  The Federal Circuit also determined that 38 C.F.R. 
§ 19.9(a)(2)(ii), which provides "no less than 30 days to 
respond to notice," was contrary to 38 U.S.C. § 5103(b), 
which provides the claimant one year to submit evidence, and 
invalidated 38 C.F.R. § 19.9(a)(2)(ii).  

Under DAV, the notice the Board provided the veteran is 
deficient, and the Board now has no recourse but to remand 
the case to the RO to correct the deficiency.  

Accordingly, the case is remanded to the RO for the 
following:  

1.  The RO should ensure that any further 
notification or development action 
required by the VCAA and implementing 
regulations is completed.  In particular, 
the RO should ensure that the veteran and 
her representative are advised of what 
she needs to establish entitlement to the 
benefits sought, what the evidence shows, 
and of her and VA's respective 
responsibilities in claims development.  
The veteran should be afforded the 
requisite period of time to respond.  

2.  The RO should then arrange for a VA 
examination with a rheumatologist to 
determine the nature and likely etiology 
of the veteran's fibromyalgia.  Any 
necessary special studies or tests should 
be accomplished.  The claims folder must 
be available to the examiner for review 
in connection with the examination.  
Based on a review of the file and 
examination of the veteran the examiner 
should specify the correct diagnosis for 
the veteran's current disability and 
express an opinion as to whether it is at 
least as likely as not that such 
disability had its onset during service, 
or was otherwise related to some aspect 
of the veteran's period of service, 
including medications, inoculations and 
vaccines.  The examiner should explain 
the rationale for any opinion given.  

3.  If any additional evidence or 
argument is received, the RO should 
readjudicate the claim.  If the benefit 
sought remains denied, the veteran and 
her representative should be issued an 
appropriate Supplemental Statement of the 
Case and afforded the requisite period of 
time to respond.  The case should then be 
returned to the Board for further 
appellate review, if otherwise in order.  
No action is required of the appellant 
unless she is notified.

The purpose of this remand is to ensure compliance with the 
mandates of the Federal Circuit and the Court in the above-
cited decisions and to aide in the development of the claim.  
The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  


	                  
_________________________________________________
	George R. Senyk
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




